DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 94, 100, 109, 110, 140, 141 (142-155 and 169-177 were withdrawn by original presentation), 156-168 and 180 are pending and presented for examination. Claims 94, 100, 140, 141, 156-161, 167, were amended via the instant amendment dated 3 November 2021 which is acknowledged and entered.

Response to Arguments
The remarks dated 3 November 2021 generally editorialize the specification and do not actually take head on the instant rejections. Accordingly, the prior art rejections are MAINTAINED!
The rejection of claim 167 under 35 U.S.C. 112(d) is WITHDRAWN over the instant amendment setting forth a d-spacing of <=1.367 nm.  

The rejection of claims 94,109, 110 and 161 over Arora is MAINTAINED as it was not particularly traversed by Applicants and as such it is deemed to be correct.

The rejection of claims 140 and 163 under 35 U.S.C. 103 over Day is MAINTAINED as Applicants did not particularly traverse it and is as such deemed to be correct. 

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 94, 100, 109, 110, 141, 178 and 179 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 1.367>d>=1.5 nm is not supported as the range supported by the instant specification is 0-1.367 nm for d-spacing. This is a new matter rejection.
As to claim 141, n>= is also not supported by the instant specification. This is a new matter rejection.
In claims 178 and 179, n<=1 is recited for the n value, this should be n>=1. This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 94, 100, 109, 110, 141, 178 and 179 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 94 (and those dependent thereon) recites two separate “lattice structure”, previously the second recitation correctly used “the” (line 7), and it is being construed the same as such. Re-written claims for applicants convenience are shown at the end of the Office Action.
Claims 178 and 179 both recite “group consisting of an orthorhomib csystme, ora monoclnci system and a triclinic system”. Claims for Applicant’s convenience and for compact prosecution are recited later showing how the Office is construing these claims.

Claim Objections
As to claim 94, 1.5 nm<d<=1.367 is improperly written, it should read 1.367<=d<1.5 nm.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 94, 100, 109, 110 and 161 under 35 U.S.C. 102(a)(1) over Arora from the Office Action dated 5 October 2021 is hereby incorporated by reference in its entirety.

The rejection of claims 140 and 163 under 35 U.S.C. 102(a)(1) over Day from the Office Action dated 5 October 2021 is hereby incorporated by reference in its entirety. Claim 180 is rejected under 35 U.S.C. 102(a)(1) over Day.
Claim 180 is applicable here as a product is disclosed vis a vis the composition.

Allowable Subject Matter
Claims 156-168 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims recite the same subject matter but now dependent upon claim 140 which Day fails to disclose those features claimed.

Proposed Claim Amendments
These claims are considered allowable as written herein, the usage of “. . .” represents where the claim as written by Applicant in the response dated 3 November 2021 would take over. These claims are presented for Applicants consideration.
Claim 94. A composition comprising:
A network of one or more nanostructures having a d-spacing or interlayer distance, d, of 0.07<d<=1.367 nm wherein the network comprises lattice structure selected from the group consisting of orthorhombic, triclinic, and monoclinic structures wherein the lattice structure is an asymmetric structural unit (ASU)n where n is greater than or equal to 0, the (ASU)n having the formula of CxHyR where x=6 or 7, 3<=y<=6, and R stands for one or more functional groups . . . “.

Claim 140. A composition comprising:
n wherein ASU stands for an asymmetric unit and n>=1 wherein the ASU comprises an aromatic ring or CxHyR wherein x is 6 or 7, y is 3, 5, 6, 7, 8 or 9, and R stands for one or more functional groups selected from the group consisting of one or more of nitrogen groups . . .”.

	Claim 141. A composition comprising:
	A network of one or more 2D nanostructures having a lattice structure wherein the lattice structure selected from the group consisting of an orthorhombic system, a monoclinic system, or a triclinic system, wherein the lattice structure is represented by (T3xW8xO2x)n, wherein n>=1, T is an alkaline earth metal, W is a chalcogen, O is oxygen, n>=1, and x>=1.

	Claim 178. A composition comprising:
A network consisting of 0D carbon nanostructures having a lattice structure, wherein the lattice structure is selected from the group consisting of an orthorhombic system, a monoclinic system, or a triclinic system wherein the lattice structure is represented by an (ASU)n, where ASU stands for an asymmetric unit, n>=1, and the ASU is CxHyR where x is 6 or 7, 3<=y<=9, and R stands for one or more functional groups selected from the group consisting of nitrogen groups . . .”.

Claim 179. A composition comprising:
n, where ASU stands for an asymmetric unit, n>=1, and the ASU is CxHyR where x is 6 or 7, 3<=y<=9, and R stands for one or more functional groups selected from the group consisting of nitrogen groups . . .”.

Conclusion
Claims 94, 100, 109, 110, 140, 141 and 178-180 are rejected. Claims 156-168 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759